DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, and 5-21 are allowed.                                                                  	                       Claim 4 is cancelled.
 				 Reason for Allowance	
Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed

-“querying, by an NF registered to one of the plurality of NRFs and requiring a service provided by another NF, one or more NRFs of the plurality of NRFs for an available NF capable of providing the required service; and discovering, by the NF registered to the one of the plurality of NRFs, the available NF capable of providing the required service based on the status information of the available NF capable of providing the required service maintained at the one or more NRFs of the plurality of NRFs”, as cited in claims 1,11 and 16,respectively, have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended.

The closest prior art on record WANG et al US 2021/0258861 Al fails to teach the feature of												-“querying, by an NF registered to one of the plurality of NRFs and requiring a service provided by another NF, one or more NRFs of the plurality of NRFs for an available NF capable of providing the required service; and discovering, by the NF registered to the one of the plurality of NRFs, the available NF capable of providing the required service based on the status information of the available NF capable of providing the required service maintained at the one or more NRFs of the plurality of NRFs”, as cited in claims 1,11 and 16, respectively.		The other relevant prior art in the record fail to teach the above subject matter.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478                                                                                                                                                                                                        

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478